 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11     FRANK BACA,                                      Case No. 1:15-cv-01916-DAD-JDP

12                        Plaintiff,                    ORDER GRANTED STIPULATED
                                                        REQUEST TO MODIFY SCHEDULING
13            v.                                        ORDER

14     MARTIN BITER, et al.,
                                                        ECF No. 139
15                        Defendants.

16

17

18            Pursuant to the stipulation of the parties, ECF No. 139, the deadlines to complete

19   discovery and to file dispositive motions as set by the most recent scheduling order, ECF No. 116,

20   are vacated. The scheduling order is modified as follows. The discovery deadline, including
21   filing motions to compel, is moved to March 12, 2020. The dispositive motion filing deadline is

22   moved to May 21, 2020.

23
     IT IS SO ORDERED.
24

25
     Dated:        November 27, 2019
26                                                      UNITED STATES MAGISTRATE JUDGE
27

28
                                                        1
 1   No. 205.

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                2
